                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

EDWARD A. DEVANCE,

                  Plaintiff,                                  8:20CV405

     vs.
                                                               ORDER
CITY OF OMAHA, TODD
SCHMADERER, Chief of Police; SEAN
GARDNER, #1896, Police Officer; and
KEVIN CHECKSFIELD, #1898, Police
Officer;

                  Defendants.



    After conferring with counsel for the parties, IT IS ORDERED:

    1)     The jury trial of this case is set to commence before John M. Gerrard, Chief
           United States District Judge, in the Special Proceedings Courtroom, Roman
           L. Hruska Federal Courthouse, 111 South 18th Plaza, Omaha, Nebraska,
           at 9:00 a.m. on November 1, 2021, or as soon thereafter as the case may
           be called, for a duration of three (3) trial days. This case is subject to the
           prior trial of criminal cases and such other civil cases as may be scheduled
           for trial before this one. Jury selection will be held at the commencement of
           trial.

    2)     The Pretrial Conference is scheduled to be held before the undersigned
           magistrate judge on October 14, 2021 at 11:00 a.m., and will be conducted
           by internet/telephonic conferencing. Counsel shall use the conferencing
           instructions assigned to this case to participate in the conference. The
           parties’ proposed Pretrial Conference Order and Exhibit List(s) must be
           emailed to zwart@ned.uscourts.gov, in Word format, by 5:00 p.m. on
           October 8, 2021.

    Dated this 21st day of June, 2021.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
